DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (Pub No 20170249285) in view of Kim (Pub No 20130031626) and Rotvold (Pub No 20180115517).

Regarding claim 1, 7, and 10,
 	Stewart teaches a computer system configured to communicate with an industrial system, the computer system comprising:
 	a data collection server configured to receive equipment data from the industrial system and to provide a data stream by pre-processing the equipment data according to a plurality of pre-determined rules; (interpreted as  Each site 102a-102n may further include one or more monitoring systems 110. A monitoring system 110 at a site 102a-102n could be used to monitor industrial equipment 104 online at that site and issue alerts, warnings, or other notifications automatically if any monitoring rules are violated, see para [0021], processing the information [0024]).
(interpreted as publishing alerts or other notifications to human operators when potential faults with the assets are detected using the rules, see para [0024])
 	a second (interpreted as  The calibration analytics 114 could use this approach to identify how existing monitoring rules may be updated or to generate new monitoring rules, where the updated or new monitoring rules provide improved economic benefits during fault monitoring. The updated or new monitoring rules could then be made available to the monitoring systems 110, see para [0027]). 
 	However Kim does not teach diode;
 	uni-direction interface;
 	wherein the first uni-directional interface is configured to receive the first part of the data packet in a size limitation that corresponds to amounts of data required to identify the modification of the particular rule, and wherein the size limitation of the first part has an equivalent limitation by the second uni-directional interface that is configured to receive the first part in a maximum size.

 	Kim teaches wherein the first (interpreted as determining whether or not a size of the response message of the DNS packet exceeds a maximum permissible size; and determining that the DNS packet is related to the attack when the packet is delivered to a server or host that does not provide extension mechanisms for DNS version 0 (EDNS0) if the size of the response message exceeds the maximum permissible size, see para [0023]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Stewart with the size limitation for packets as taught by Kim to allow detection of packets that may be used as malicious attacks. 
 	However Stewart in view of Kim do not teach diode;
 	uni-direction interface;
 	Rotvold teaches teach diode; uni-direction interface; (interpreted as the field gateway 212 initiates unidirectional communications with the edge gateway 218 across the data diode 215, e.g., by using UDP, see para [0067]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Stewart in view of Kim with the unidirectional communications using diode as taught by Rotvold to allow detection of packets that may be used as malicious attacks. 

Regarding claim 5,
 	Stewart in view of Kim and Rotvold teaches the computer system according to claim 1, wherein the data collection server is configured to pre-process the equipment data according to pre-determined rules, comprising selection rules, to provide the data stream as a sub-set of equipment data. (interpreted as  Each site 102a-102n may further include one or more monitoring systems 110. A monitoring system 110 at a site 102a-102n could be used to monitor industrial equipment 104 online at that site and issue alerts, warnings, or other notifications automatically if any monitoring rules are violated, see Stewart para [0021], processing the information see Stewart [0024]).

Regarding claim 6,
 	Stewart in view of Kim and Rotvold teaches the computer system according to claim 1, wherein the data collection server is configured to pre-process the equipment data according to pre-determined rules, comprising identification rules, to provide the data stream with identifiers to allow selective data transmission to different further computer systems, or to allow selective data transmission to different applications in the one or more further computer systems (interpreted as  Each site 102a-102n may further include one or more monitoring systems 110. A monitoring system 110 at a site 102a-102n could be used to monitor industrial equipment 104 online at that site and issue alerts, warnings, or other notifications automatically if any monitoring rules are violated, see Stewart para [0021], processing the information see Stewart para [0024]).

Regarding claim 8,
 	Stewart in view of Kim and Rotvold teaches the method according to claim 7, wherein, in the receiving step, the first part comprises the control instructions in a size that allows modifying an attribute set of the at least one particular rule (interpreted as determining whether or not a size of the response message of the DNS packet exceeds a maximum permissible size; and determining that the DNS packet is related to the attack when the packet is delivered to a server or host that does not provide extension mechanisms for DNS version 0 (EDNS0) if the size of the response message exceeds the maximum permissible size, see Kim para [0023]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (Pub No 20170249285) in view of Kim (Pub No 20130031626) and Rotvold (Pub No 20180115517) and Lafrance (Pub No 20130176141).

Regarding claim 2,
 	Stewart in view of Kim and Rotvold teaches the computer system according to claim 1, however does not teach wherein the second uni-directional interface is configured to receive the data packet from a mobile data carrier that is communicatively coupled to the further computer system, and wherein the second uni-directional interface comprises an optical sensor configured to receive the data packet via an optical code from the mobile data carrier.
 	Lafrance teaches wherein the second uni-directional interface is configured to receive the data packet from a mobile data carrier that is communicatively coupled to the further computer system, and wherein the second uni-directional interface comprises an optical sensor configured to receive the data packet via an optical code from the mobile data carrier (interpreted as  embodiment of a process 78 of changing a parameter of a utility meter 14 with a customer acknowledgement via the user input device 22 using a key or code (e.g., QR code). As illustrated, the process 78 begins by initiating a change in one or more parameters of the utility meter 14 (block 80), see para [0038])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Stewart in view of Kim and Rotvold with the sending of information through the optical sensor as taught by Lafrance since it would have been a simple substitution of one transmission method for another to accomplish transmitting data.
 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (Pub No 20170249285) in view of Kim (Pub No 20130031626) and Rotvold (Pub No 20180115517) and Lafrance (Pub No 20130176141) and Schneider (Pub No 20160212552).

Regarding claim 3,

wherein the second uni-directional interface comprises an acoustical sensor configured to receive the data packet via a sequence of acoustical codes from a loudspeaker of the mobile device.
 	Lafrance teaches wherein the second uni-directional interface is configured to receive the data packet from a mobile data carrier comprising a mobile device that is communicatively coupled to the further computer system, and wherein the second uni-directional interface comprises an acoustical sensor configured to receive the data packet via a sequence of  (interpreted as  embodiment of a process 78 of changing a parameter of a utility meter 14 with a customer acknowledgement via the user input device 22 using a key or code (e.g., QR code). As illustrated, the process 78 begins by initiating a change in one or more parameters of the utility meter 14 (block 80), see para [0038]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Stewart in view of Kim and Rotvold with the sending of information through the optical codes as taught by Lafrance since it would have been a simple substitution of one transmission method for another to accomplish transmitting data.
 	However Stewart in view of Kim, Rotvold, and Lafrance do not teach acoustical codes.
 Schneider teaches acoustical codes (interpreted as acoustic transfer of the code from the loudspeaker of the hearing device, see para [0084]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Stewart in view of Kim, Rotvold, and Lafrance with the sending of information through the acoustical codes as taught by Lafrance since it would have been a simple substitution of one transmission method for another to accomplish transmitting data.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (Pub No 20170249285) in view of Kim (Pub No 20130031626) and Rotvold (Pub No 20180115517) and Gulati (Pub No 20180034682).

Regarding claim 4,
 	Stewart in view of Kim and Rotvold teaches the computer system according to claim 1, however they do not teach wherein the data collection server is configured to receive the control instruction in combination with a certificate that is identified in a second part of the data packet in order to authenticate the further computer system. 
 	Gulati wherein the data collection server is configured to receive the control instruction in combination with a certificate that is identified in a second part of the data packet in order to authenticate the further computer system. (interpreted as control package having a target payload, and the factory security system is for authenticating the silicon vendor device certificate using the silicon vendor public key, see para [0317]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Stewart in view of Kim, and Rotvold with the control packet including authentication as taught by Gulati to further insure a security measure for receiving and decoding authorized packets.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461